DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This Office Action is in response to the amendment filed on 10/27/2021.  This action is made FINAL.

Claims 1-9 and 11-19 are pending and they are presented for examinations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 11 and 13-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recite: “The electronic control unit of claim 10”.  Claim 11 depends on a cancelled claim.  The examiner is unclear which claim, the claim 11 should depend on. 

Claim 13 (similarly claim 14) recite: “wherein the first partition acts as an external interface for all of the partitions”.  The examiner is unclear if the first partition is included in “all of the partitions” or if the first partition is acting as an external interface for other partitions, except for the first partition, since the term “all of the partitions” is not clearly defined.

Claim 15 which depends on claim 13 includes the limitation of claim 13, therefore, is rejected based on the same rationale of claim 13. 

Claim 16 (similarly claim 18) recites the limitation "the partitions".  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 (similarly claim 19) recites “n”.  The examiner is unclear what “n” is referring to.

Response to Arguments

Applicant's arguments filed regarding claim 1-12 (page 7-8), “The AUTOSAR reference does not teach a first partition that runs an automotive open system architecture platform instance including an operating system configured for providing 
The examiner would like to point out to the instant application and the claims which recite the first partition is assigned to at least one (emphasis added) core of said cores and the second partition is assigned to at least one (emphasis added) second core of said cores.  This limitation does not restrict the operating system nor the software components to be restricted only to the first and second core.  Nowhere does it recite the operating system or the software components are assigned independently and cannot coexist on one or all of the cores/partitions.  Although Autosar clearly discloses Autosar (AUTomotive Open System Architecture), with plurality of partitions (i.e. cores) for OS (i.e. Basic Software Services) and software components. The examiner, for the sake of argument, has introduced another art which explicitly shows operating system residing in a separate partition from the software components.
Therefore, argument is moot and not persuasive.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-7, 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Optimizing Application Distribution on Multi-Core Systems within AUTOSAR (Wenhao Wang 2016) (hereafter Autosar) in view of Safety and Security Features in AUTOSAR 11/15/2012 (Nagarjuna Rao Kandimala, Michal Sojka) (hereafter Safety). 


As per claim 1, Autosar teaches:
An electronic control unit comprising a plurality of cores, wherein: 
the electronic control unit hosts a plurality of partitions including at least a first and a second partition,  ([I. Introduction], Nowadays, the multiplication of electronic features in smart engine control implies the execution in real-time of complex computational models. To face this evolution, cars embed ever more ECUs (Electronic Control Units), increasing again the part of embedded software development in the design costs of new generations of vehicles.  In the same time, a trend in automotive industries is the adoption of multi-core architecture in critical embedded systems…  This paper proposes a method for the distribution of command and control applications into 
the first partition is assigned to at least one first core of said cores;
the second partition is assigned to at least one second core of said cores; 
the first partition is implemented to run an automotive open system architecture platform instance on the at least one first core, the automotive open system architecture platform including an operating system configured for providing basic software services; 
the second partition is implemented to run, automotive open system architecture software components that need the basic software services provided by the first partition on the first core to fulfill respective functions of the software components; and  ([I. Introduction], Nowadays, the multiplication of electronic features in smart engine control implies the execution in real-time of complex computational models. To face this evolution, cars embed ever more ECUs (Electronic Control Units), increasing again the part of embedded software development in the design costs of new generations of vehicles.  In the same time, a trend in automotive industries is the adoption of multi-core architecture in critical embedded systems…  This paper proposes a method for the distribution of command and control applications into multi-core architectures, in the purpose of partitioning the computations on the different cores in a near optimal way.  AUTOSAR mitigates the problems existing in the automotive systems design process by its standardized three layer software architecture, i.e., the Application layer, the Basic Software layer (BSW) and the RunTime Environment layer (RTE). In the application layer, the applications encapsulate functionalities within a 
a partition interface couples the first and second partitions such that the software components are run as part of said automotive open system architecture platform instance implemented in the first partition. ([Introduction], AUTomotive Open System ARchitecture (AUTOSAR) [1] contributes to meet the increasing complexity in nowadays’ automotive electrical and electronic systems. To achieve the technical goals of modularity, scalability, transferability, and function reusability, AUTOSAR standardizes the software development by separating the 
Although in order to operate AUTOSAR which includes an Operating System which provides basic software services is a must.
that need the basic software services provided by the first partition on the first core to fulfill respective functions of the software components.
Safety teaches that need the basic software services provided by the first partition on the first core to fulfill respective functions of the software components and 
Safety also teaches first partition is implemented to run an automotive open system architecture platform instance for providing basic software services and second partition to run automotive open system architecture software components. ([Page 3], discloses plurality of partitions (i.e. Operating System Basic Software partition and Software Component(s) partition(s)) and software component partition requiring/need the basic software partition to fulfill respective functions of the software components. Figure 1 shows an example of partitioning. Partitions are used as the fault containment regions. When an error is detected in a particular partition then that partition can be terminated or restarted during run-time.)

    PNG
    media_image1.png
    403
    558
    media_image1.png
    Greyscale

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention, to combine the teachings of Autosar wherein an ECU with plurality of processors/cores hosts plurality of partitions to run an Autosar architecture platform instances which includes operating system for providing basic software service and run software components, into teachings of Safety wherein second partition requires basic software services to fulfill respective functions and basic software partition and software component partitions are partitioned independently, because this would enhance the teachings of Autosar wherein by partitioning software components and Basic Software, it allows fault containment whereas, partition which errors can be restarted without effecting other partition(s).

As per claim 2, rejection of claim 1 is incorporated:
wherein the partitions include a third partition implemented to run automotive open system architecture software components, on at least one third core of said cores, wherein a partition interface couples the first and third partitions such that the software components of the third partition are run as part of said automotive open system architecture platform instance implemented in the first partition. ([Introduction], AUTomotive Open System ARchitecture (AUTOSAR) [1] contributes to meet the increasing complexity in nowadays’ automotive electrical and electronic systems. To achieve the technical goals of modularity, scalability, transferability, and function reusability, AUTOSAR standardizes the software development by separating the application and infrastructure. This allows applications to exist and communicate independently of a particular infrastructure. Since its revision 4.0 AUTOSAR has been introducing a new design dimension by supporting multi-core architectures.  [Configuration of the embedded software], The configuration of BSW for a specific hardware platform consists in the configuration of the OS and other BSW stacks (communication stacks, memory stacks and I/O stacks). The OS is responsible for the execution of real-time tasks containing executable entities. Each task defines an execution sequence of the runnables mapped to it. The introduction of multi-core in AUTOSAR leads to additional works in the configuration: (1) Software allocation to cores, (2) Task set definition configuration and mapping the runnables to tasks, (3) Variables distribution to memories in the case of hardware architecture with memories hierarchy, (4) Synchronization of the execution flow in multi-core systems… [I. Introduction], Nowadays, the multiplication of electronic features in smart engine control implies the execution in real-time of complex 
Safety also teaches  ([Page 3], discloses plurality of partitions (i.e. Operating System Basic Software partition and Software Component(s) partition(s)) and software component partition requiring/need the basic software partition to fulfill respective functions of the software components. Figure 1 shows an example of partitioning. Partitions are used as the fault containment regions. When an error is detected in a particular partition then that partition can be terminated or restarted during run-time.)

    PNG
    media_image1.png
    403
    558
    media_image1.png
    Greyscale


As per claim 4, rejection of claim 2 is incorporated:
Autosar teaches wherein said partition interface coupling the first and second partitions is implemented as a proxy software component (SWC) of the AUTOSAR architecture platform instance, and/or said partition interface coupling the first and third partitions is implemented as a proxy software component of the automotive open system architecture platform instance. ([Figure 2.] [II. Automotive Context & Problem Description], AUTOSAR mitigates the problems existing in the automotive systems design process by its standardized threelayer software architecture, i.e., the Application layer, the Basic Software layer (BSW) and the RunTime Environment layer (RTE). In the application layer, the applications encapsulate functionalities within a collection of software components. AUTOSAR 

As per claim 5, rejection of claim 2 is incorporated:
Autosar teaches wherein one of the software components of the second partition communicates with one of the software component of the third partition via said partition interfaces coupling the first and second partitions, and the first and third partitions. ([Figure 2.] [II. Automotive Context & Problem Description], AUTOSAR mitigates the problems existing in the automotive systems design process by its standardized threelayer software architecture, i.e., the Application layer, the Basic Software layer (BSW) and the RunTime Environment layer (RTE). In the application layer, the applications encapsulate functionalities within a collection of software components. AUTOSAR follows a software component approach as in several description languages. The software components in AUTOSAR (SWC) can interact independently of a particular infrastructure through an abstract environment called 
Safety also teaches  ([Page 3], discloses plurality of partitions (i.e. Operating System Basic Software partition and Software Component(s) partition(s)) and software component partition requiring/need the basic software partition to fulfill respective functions of the software components. Also discloses communication via partition interface. Figure 1 shows an example of partitioning. Partitions are used as the fault containment regions. When an error is detected in a particular partition then that partition can be terminated or restarted during run-time.)

    PNG
    media_image1.png
    403
    558
    media_image1.png
    Greyscale

As per claim 6, rejection of claim 5 is incorporated:
Autosar teaches wherein the first partition is adapted to convey all communication between the software components belonging to different ones of the partitions of the electronic control unit. ([Figure 1, 2.] [II. Automotive Context & Problem Description], AUTOSAR mitigates the problems existing in the automotive systems design process by its standardized threelayer software architecture, i.e., the Application layer, the Basic Software layer (BSW) and the RunTime Environment layer (RTE). In the application layer, the applications encapsulate functionalities within a collection of software components. AUTOSAR follows a software component approach as in several description languages. The software components in AUTOSAR (SWC) can interact independently of a particular infrastructure through an abstract environment called Virtual Functional Bus (VFB)… The implementation of the VFB is realized by the generation of the Run-Time Environment (RTE). RTE is mainly responsible for linking the application to the BSW including Operating System (OS). It also involves the realization of communication between components and the generation of all the RTE events that activate the behavior of runnables.  [Configuration of the executive layer], This step contains the configuration of RTE, OS and other BSW stacks. The partition solutions that provide the allocation information on each core update the configuration of RTE and OS. The configuration of RTE consists in the mapping of runnables into tasks. The configuration of OS includes the terms of priority definition for tasks, tasks partition, allocation of resources, communication and synchronization between tasks.)
Safety also teaches  ([Page 3], discloses plurality of partitions (i.e. Operating System Basic Software partition and Software Component(s) partition(s)) and software 

    PNG
    media_image1.png
    403
    558
    media_image1.png
    Greyscale

As per claim 7, rejection of claim 1 is incorporated:
Autosar teaches wherein the operating system is configured for scheduling and/or time monitoring execution of the software components, and 
said operating system is configured to schedule and/or time monitor a software component running on the second and/or the third core. ([Figure 1, 2.] [II. Automotive Context & Problem Description], Each SWC contains one or more runnables. These runnables are composed of the pieces of codes that can be executed and scheduled independently. Figure 1 depicts such software architecture. All the runnables are triggered by one or several events, such as timing event for periodic 

As per claim 8, rejection of claim 7 is incorporated:
Autosar teaches wherein said operating system implemented is provided with fixed start addresses of software components running on the second core or the third core, such as to schedule execution of the respective software components; and/or at least one of the first partition, the second and the third partition is assigned to at least two of the cores. ([Figure 1, 2.] [II. Automotive Context & Problem Description], Each SWC contains one or more runnables. These runnables are composed of the pieces of codes that can be executed and scheduled independently. Figure 1 depicts such software architecture. All the runnables are triggered by one or several events, such as timing event for periodic runnables [2], data received event for data reading notification and operation invoked event for server (function) calls by clients. The communication between runnables is done by writing and reading the variables. For intra-component communications, these variables are labeled as InterRunnableVariables (IRV) that can only be shared by the runnables in the same software component. Inter-component communications are realized through Ports and 

As per claim 12, this is a method claim corresponding to electronic control unit claim 1.  Therefore, rejected based on similar rationale.

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Autosar in view of Safety and further in view of Teshler et al. (Pub 20180189103) (hereafter Teshler).

As per claim 3, rejection of claim 2 is incorporated:
However, Autosar and Safety do not explicitly disclose wherein the automotive open system software components of the second partition and the automotive open system software components of the third partition are implemented by separately memory flashing the respective partitions, and flash memory addresses and address ranges of the first, second and third partitions are fixed and remain fixed between said flashing.
Teshler teaches wherein the automotive open system software components of the second partition and the automotive open system software components of the third partition are implemented by separately memory flashing the respective partitions, and flash memory addresses and address ranges of the first, second and third partitions are fixed and remain fixed between said flashing. ([Paragraph 52], In some embodiments, the exemplary innovative SOA ECU can contain a separate partition for each network, where, for example, the separation kernel can be implemented such as to provide a safe and secure separation between partitions in both memory address spaces (e.g., storage memory--ROM /Flash, and runtime memory--RAM) and/or in the processor time (for example, each partition would have its dedicated static and predetermined time slot at which instructions from such partition would be inserted into the runtime context for execution).  [Paragraph 54], As detailed herein, for example in FIGS. 2 and 3, even if a service is hosted within different partitions, the exemplary inventive SOA ECU doesn't have to be redeveloped or modified but can be used as a discrete functional unit which has an instance in several partitions.   [Paragraph 59], SOA ECU can be configured such that the microkernel secures access 
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention, to combine the teachings of Autosar and Safety wherein an ECU with plurality of processors/cores hosts plurality of partitions to run an Autosar architecture platform instances which includes operating system for providing basic software service and run software components and wherein partition(s) with software component(s) requires a partition with basic software services to fulfill respective functions and partitioned independently, into teachings of Teshler wherein software components are implemented by separately flashing the respective partitions are remain fixed between the flashing, because this would enhance the teachings of Autosar and Safety wherein by flashing the software components which are partitioned allows, updates and/or restarts of partitions without affecting other partitions.

As per claim 9, rejection of claim 1 is incorporated:
However, Autosar and Safety do not explicitly disclose wherein every core is assigned to only one of said partitions.
Teshler teaches wherein every core is assigned to only one of said partitions. ([Paragraph 5], In some embodiments, the exemplary SOA ECU further includes: at least one first partition, including: at least one first SOA server; where the at least one first SOA server is configured to provide at least one first service to at least one first client ECU; where the at least one first SOA server is configured to assign at 
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention, to combine the teachings of Autosar and Safety wherein an ECU with plurality of processors/cores hosts plurality of partitions to run an Autosar architecture platform instances which includes operating system for providing basic software service and run software components and wherein partition(s) with software component(s) requires a partition with basic software services to fulfill respective functions and partitioned independently, into teachings of Teshler wherein every core (i.e. processing resource) is dedicated/assigned to only one corresponding partition, because this would enhance the teachings of Autosar and Safety wherein by dedicating each core to each independent partition, it allows fault recovery and isolation of failure by isolating each partition to each core, failure/fault arising from one core does not impact another partition.  Therefore, failed partition can be restarted/fixed without impacting the other partitions.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DONG U KIM/Primary Examiner, Art Unit 2196